UNPUBLISHED ORDER
                               Not to be cited per Circuit Rule 53




                     United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   (Submitted April 21, 2006)

                                     Decided April 26, 2006


                                             Before

                              Hon. ILANA DIAMOND ROVNER, Circuit Judge

                              Hon. DIANE P. WOOD, Circuit Judge

                              Hon. TERENCE T. EVANS, Circuit Judge


Nos. 99-3076, 99-3336, 99-3891, 99-3892,
and 01-2050
                                                      On Remand from the
NATIONAL ORGANIZATION FOR                             United States Supreme Court
WOMEN, INC., et al.,
                     Plaintiffs-Appellees,

               v.

JOSEPH M. SCHEIDLER, et al.,
               Defendants-Appellants.



                                           ORDER

        Pursuant to the Supreme Court’s opinion in Scheidler et al. v. National Organization for
Women, et al., 126 S. Ct. 1264 (2006), with respect to Nos. 99-3076, 99-3336, 99-3891, and 99-
3892, the judgment of the district court in this case is REVERSED, the injunction ordered by that
court is VACATED, and the case is hereby REMANDED to the district court for entry of judgment
in favor of the defendants-appellants. We DISMISS appeal No. 01-2050 as moot.